THE THIRTEENTH COURT OF APPEALS

                                   13-19-00344-CV


      TRINITY SCRAP PROCESSORS, INC. D/B/A PORT OF BROWNSVILLE
              RECYCLING AND INTERCOASTAL SALVAGE, INC.
                                 v.
     BROWNSVILLE NAVIGATION DISTRICT OF CAMERON COUNTY, TEXAS


                                   On Appeal from the
                    138th District Court of Cameron County, Texas
                          Trial Cause No. 2019-DCL-00037


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.        The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellants.

      We further order this decision certified below for observance.

August 1, 2019